Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered September 4, 2001, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
Defendant, waiving his right to appeal, pleaded guilty to the reduced charge of criminal possession of a controlled substance in the fifth degree and was sentenced in accordance with the plea agreement to a prison term of 2 to 6 years. On appeal, defense counsel seeks to be relieved of his assignment as counsel on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], Iv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Crew III, J.E, Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.